Title: From James Madison to Edmund Randolph, 25 March 1787
From: Madison, James
To: Randolph, Edmund


My dear Sir
New York Mar. 25. 1787
I have had the pleasure of your two favors of the 1 and 7. instant. The refusal of Mr. Henry to join in the task of revising the Confederation is ominous; and the more so I fear if he means to be governed by the event which you conjecture. There seems to be little hope at present of being able to quash the proceedings relative to the affair which is so obnoxious to him; tho’ on the other hand there is reason to believe that they will never reach the object at which they aimed.
Congress have not changed the day for meeting at Philada. as you imagine. The Act of Va. I find has done so in substituting the 2d day for the 2d Monday in May, the time recommended from Annapolis.
I can not suppose that Mr. Otto has equivocated in his explanation to the public, touching the Floridas. Nothing on that subject has been mentioned here as far as I know. Supposing the exchange in question to have really been intended I do not see the inference to be unfavorable to France. Her views as they occur to me would most probably be, to conciliate the Western people in common with the Atlantic States, and to extend her commerce, by reversing the Spanish policy. I have always wished to see the Misspi. in the hands of France or of any Nation which would be more liberally disposed than the present holders of it.
Mr Jay’s Report on the Treaty of peace has at length been decided on. It Resolves & declares that the Treaty having been constitutionally formed is the law of the land, and urges a repeal of all laws contravening it, as well to stop the complaints of their existing as legal impediments, as to avoid needless questions touching their validity. Mr. Jay is preparing a circular address to accompany the Resolutions, & the latter will not be forwarded till the former is ready.
